Exhibit 14.1 CODE OF BUSINESS CONDUCT AND ETHICS THIS CODE APPLIES TO EVERY DIRECTOR, OFFICER (INCLUDING THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER AND CHIEF ACCOUNTING OFFICER), AND EMPLOYEE OF GTX CORP (THE “COMPANY”). To further the Company's fundamental principles of honesty, loyalty, fairness and forthrightness, the Board of Directors of the Company (the "Board:") has established and adopted this Code of Business Conduct and Ethics (this “Code”). This Code strives to deter wrongdoing and promote the following six objectives: · honest and ethical conduct; · avoidance of conflicts of interest; · full, fair, accurate, timely and transparent disclosure; · compliance with applicable government and self-regulatory organization laws, rules and regulations; · prompt internal reporting of Code violations; and · accountability for compliance with the Code. Below, we discuss situations that require application of our fundamental principles and promotion of our objectives.If you believe there is a conflict between this Code and a specific procedure, please consult the Company's Board of Directors for guidance. Each of our directors, officers and employees is expected to: · understand the requirements of your position, including Company expectations and governmental rules and regulations that apply to your position; · comply with this Code and all applicable laws, rules and regulations; · report any violation of this Code of which you become aware; and · be accountable for complying with this Code. 1 Table Of Contents ETHICS ADMINISTRATOR 3 ACCOUNTING POLICIES 3 AMENDMENTS AND MODIFICATIONS OF THIS CODE 3 ANTI BOYCOTT AND U.S. SANCTIONS LAWS 3 ANTITRUST AND FAIR COMPETITION LAWS 4 BRIBERY 5 COMPLIANCE WITH LAWS, RULES AND REGULATIONS 5 COMPUTER AND INFORMATION SYSTEMS 5 CONFIDENTIAL INFORMATION BELONGING TO OTHERS 6 CONFIDENTIAL AND PROPRIETARY INFORMATION 6 CONFLICTS OF INTEREST 7 CORPORATE OPPORTUNITIES AND USE AND PROTECTION OF COMPANY ASSETS 8 DISCIPLINE FOR NONCOMPLIANCE WITH THIS CODE 9 DISCLOSURE POLICIES AND CONTROLS 9 ENVIRONMENT, HEALTH AND SAFETY 9 FILING OF GOVERNMENT REPORTS 9 FOREIGN CORRUPT PRACTICES ACT 9 INSIDER TRADING OR TIPPING 10 INTELLECTUAL PROPERTY: PATENTS, COPYRIGHTS AND TRADEMARKS 11 INVESTOR RELATIONS AND PUBLIC AFFAIRS 12 POLITICAL CONTRIBUTIONS 12 PROHIBITED SUBSTANCES 12 RECORD RETENTION 13 REPORTING VIOLATIONS OF THIS CODE 13 WAIVERS 13 CONCLUSION 13 2 ETHICS ADMINISTRATOR All matters concerning this Code shall be heard by the Board of Directors. ACCOUNTING POLICIES The Company will make and keep books, records and accounts, which in reasonable detail accurately and fairly present the Company’s transactions. All directors, officers, employees and other persons are prohibited from directly or indirectly falsifying or causing to be false or misleading any financial or accounting book, record or account.You and others are expressly prohibited from directly or indirectly manipulating an audit, and from destroying or tampering with any record, document or tangible object with the intent to obstruct a pending or contemplated audit, review or federal investigation.The commission of, or participation in, one of these prohibited activities or other illegal conduct will subject you to federal penalties, as well as to punishment, up to and including termination of employment. No director, officer or employee of the Company may directly or indirectly make or cause to be made a materially false or misleading statement, or omit to state, or cause another person to omit to state, any material fact necessary to make statements made not misleading, in connection with the audit of financial statements by independent accountants, the preparation of any required reports whether by independent or internal accountants, or any other work which involves or relates to the filing of a document with the Securities and Exchange Commission (“SEC”). AMENDMENTS AND MODIFICATIONS OF THIS CODE There shall be no amendment or modification to this Code except upon approval by the Board of Directors. In case of any amendment or modification of this Code that applies to an officer or director of the Company, the amendment or modification shall be posted on the Company's website within two days of the board vote or shall be otherwise disclosed as required by applicable law or the rules of any stock exchange or market on which the Company's securities are listed for trading.Notice posted on the website shall remain there for a period of twelve months and shall be retained in the Company's files as required by law. ANTI-BOYCOTT AND U.S. SANCTIONS LAWS The Company must comply with anti-boycott laws of the United States, which prohibit it from participating in, and require us to report to the authorities any request to participate in, a boycott of a country or businesses within a country.If you receive such a request, report it to your immediate superior, our CEO, or to the chairman of the Board of Directors.We will also not engage in business with any government, entity, organization or individual where doing so is prohibited by applicable laws. 3 ANTITRUST AND FAIR COMPETITION LAWS The purpose of antitrust laws of the United States and most other countries is to provide a level playing field to economic competitors and to promote fair competition.No director, officer or employee, under any circumstances or in any context, may enter into any understanding or agreement, whether express or implied, formal or informal, written or oral, with an actual or potential competitor, which would illegally limit or restrict in any way either party’s actions, including the offers of either party to any third party.This prohibition includes any action relating to prices, costs, profits, products, services, terms or conditions of sale, market share or customer or supplier classification or selection. It is our policy to comply with all U.S. antitrust laws.This policy is not to be compromised or qualified by anyone acting for or on behalf of our Company.You must understand and comply with the antitrust laws as they may bear upon your activities and decisions.Anti-competitive behavior in violation of antitrust laws can result in criminal penalties, both for you and for the Company.Accordingly, any question regarding compliance with antitrust laws or your responsibilities under this policy should be directed to our CEO or the chairman of the Board of Directors, who may then direct you to our legal counsel.Any director, officer or employee found to have knowingly participated in violating the antitrust laws will be subject to disciplinary action, up to and including termination of employment. Below are some scenarios that are prohibited and scenarios that could be prohibited for antitrust reasons. These scenarios are not an exhaustive list of all prohibited and possibly prohibited antitrust conduct.Again, when in doubt about any situation, whether it is discussed below or not, you should consult with our CEO or the chairman of the Board of Directors, who may then direct you to our legal counsel. The following scenarios are prohibited for antitrust or anti-competition reasons: · proposals or agreements or understanding-express or implied, formal or informal, written or oral-with any competitor regarding any aspect of competition between the Company and the competitor for sales to third parties; · proposals or agreements or understanding with customers which restrict the price or other terms at which the customer may resell or lease any product to a third party; or · proposals or agreements or understanding with suppliers which restrict the price or other terms at which the Company may resell or lease any product or service to a third party. The following business arrangements could raise anti-competition or antitrust law issues.Before entering into them, you must consult with our CEO or the chairman of the Board of Directors, who may then direct you to our legal counsel: · exclusive arrangements for the purchase or sale of products or services; · bundling of goods and services; · technology licensing agreements that restrict the freedom of the licensee or licensor; or · agreements to add an employee of the Company to another entity’s board of Directors. 4 BRIBERY You are strictly forbidden from offering, promising or giving money, gifts, loans, rewards, favors or anything of value to any governmental official, employee, agent or other intermediary (either inside or outside the United States) which is prohibited by law.Those paying a bribe may subject the Company and themselves to civil and criminal penalties.When dealing with government customers or officials, no improper payments will be tolerated. If you receive any offer of money or gifts that is intended to influence a business decision, it should be reported to your supervisor, our CEO or the chairman of the Board of Directors immediately. The Company prohibits improper payments in all of its activities, whether these activities are with governments or in the private sector. COMPLIANCE WITH LAWS, RULES AND REGULATIONS The Company's goal and intention is to comply with the laws, rules and regulations by which we are governed.In fact, we strive to comply not only with requirements of the law but also with recognized compliance practices.All illegal activities or illegal conduct are prohibited whether or not they are specifically set forth in this Code. Where law does not govern a situation or where the law is unclear or conflicting, you should discuss the situation with your supervisor, our CEO or the chairman of the Board of Directors, who may then direct you to our legal counsel.Business should always be conducted in a fair and forthright manner.Directors, officers and employees are expected to act according to high ethical standards. COMPUTER AND INFORMATION SYSTEMS For business purposes, officers and employees are provided telephones and computer workstations and software, including network access to computing systems such as the Internet and e-mail, to improve personal productivity and to efficiently manage proprietary information in a secure and reliable manner.You must obtain the permission from your supervisor or our CEO to install any software on any Company computer or connect any personal laptop to the Company network.As with other equipment and assets of the Company, we are each responsible for the appropriate use of these assets.Except for limited personal use of the Company's telephones and computer/e-mail, such equipment may be used only for business purposes.Officers and employees should not expect a right to privacy of their e-mail or Internet use.All e-mails or Internet use on Company equipment is subject to monitoring by the Company. 5 CONFIDENTIAL INFORMATION BELONGING TO OTHERS You must respect the confidentiality of information, including, but not limited to, trade secrets and other information given in confidence by others, including but not limited to partners, suppliers, contractors, competitors or customers, just as we protect our own confidential information.However, certain restrictions about the information of others may place an unfair burden on the Company's future business.For that reason, directors, officers and employees should coordinate with your supervisor or the CEO to ensure appropriate agreements are in place prior to receiving any confidential third-party information.In addition, any confidential information that you may possess from an outside source, such as a previous employer, must not, so long as such information remains confidential, be disclosed to or used by the Company.Unsolicited confidential information submitted to the Company should be refused, returned to the sender where possible and deleted, if received via the Internet. CONFIDENTIAL AND PROPRIETARY INFORMATION It is the Company's policy to ensure that all operations, activities and business affairs of the Company and our business associates are kept confidential to the greatest extent possible.Confidential information includes all non-public information that might be of use to competitors, or that might be harmful to the Company or its customers if disclosed.Confidential and proprietary information about the Company or its business associates belongs to the Company, must be treated with strictest confidence and is not to be disclosed or discussed with others. Unless otherwise agreed to in writing, confidential and proprietary information includes any and all methods, inventions, improvements or discoveries, whether or not patentable or copyrightable, and any other information of a similar nature disclosed to the directors, officers or employees of the Company or otherwise made known to the Company as a consequence of or through employment or association with the Company (including information originated by the director, officer or employee).This can include, but is not limited to, information regarding the Company's business, products, processes, and services.
